Single European Sky (debate)
The next item is the oral question to the Commission on building the single European sky through functional airspace blocks final) by Paolo Costa, on behalf of the Committee on Transport and Tourism - B6-0135/2007).
author. - (FR) Mr President, I must first render the things that are SESAR's unto SESAR, or to another Italian, Paolo Costa, who is actually the author of this written question and has asked me to stand in for him and put it to you in his absence.
This is an oral question to the Commission with debate on the creation of functional airspace blocks for building the Single European Sky, in other words, the intentions of the Commission regarding the implementation, or progress to date in the implementation of the package of texts which were the subject of conciliation in December 2003, 'the Single Sky package'
One of the texts provided for the creation of functional airspace blocks, in other words airline routes at the various airspace levels, in order to optimise consumption, reduce greenhouse gases and if possible reduce congestion at the busiest airports, not forgetting the possibility of bringing down air transport costs. This is a particularly sensitive issue, with reservations on the part of the Member States, which have always reaffirmed their sovereignty over their airspace. That is especially true of the Member States - and I know of one that is dear to me, my own country - which have large military forces and military airspace blocks reserved in a virtually discretionary fashion.
Mr Costa is concerned that, as we might have feared, no progress has been made, as far as he can see, on that text on the creation of airspace blocks, one of the four on the Single Sky, and it has met with strong resistance from the Member States. Mr Costa is therefore putting the following question to the Commission. The Commission has just produced a communication making it clear that the cost of not having functional airspace blocks for building a Single European Sky is about EUR 1 billion. Mr Costa has put an initial question: is the Commission satisfied with that situation and does it believe that the introduction of Regulation (EC) No 551/2004 on airspace organisation is progressing satisfactorily? How does the Commission account for the fact that no new functional airspace blocks have become operational since the Regulation came into force?
Article 10 of the Regulation provides for an extension of airspace organisation to lower airspace and requires the Commission to determine any other steps that might be necessary 'in the light of progress achieved'. In view of that, what changes does the Commission think should be made to existing legislation? Finally, does the Commission agree that it should not wait until the end of 2008 before bringing forward a proposal to that effect?
Finally - there is more than one question in the oral question - Mr Costa is asking whether the Commission agrees that the 'bottom up' approach, whereby the initiative to create functional airspace blocks is left to the Member States, has failed and that a more proactive approach by the European Union is now required?
I think, and I hope I have remained true to its spirit, that that is the question Mr Costa is putting to the Commission.
Vice-President of the Commission. - (FR) Mr Savary, I thank you and, through you, Mr Costa, because I think this question has been very well put and the problem it raises is a real one.
The reform in March 2004 was intended to organise air traffic in line with operational requirements, not national borders. It is a way of shortening flights and avoiding aircraft flying around unnecessarily. I shall answer each of the questions.
The first concerns the cost of air traffic management and the repercussions for the Single Sky. You and Mr Costa have just quoted the key figure of EUR 1 billion if the Single Sky is not implemented, and I might add that, according to Eurocontrol, the potential savings are even greater, since EUR 3 billion could be saved. In addition to the reduction in airline costs, a saving of two billion would be achieved through the improved efficiency of aviation services.
It is true that, as Mr Savary says, completion of the Single European Sky is not progressing quickly enough, given the importance of the objectives: competitiveness, sustainable development, combating climate change and promoting safety in the air. Should we, for that reason, stand there with our arms folded and do nothing? No. For the first time, the adoption of basic rules on the Single Sky has given the Community real powers in this area. The 2004 reform has been implemented: separation between regulation and the provision of services, certification of providers in accordance with European rules, air traffic controllers' licences and a range of technical measures adopted by comitology. Lastly, there has been the launch of the SESAR industrial project, a real addition to the Single Sky.
But we need to move faster. The Commission must take stock of what has been done. Back in December 2006, I consulted a group of high-level experts and this July they presented their report to me on the reforms that are imperative. The Commission will be submitting a communication based on that this autumn.
The second question relates to functional airspace blocks. It is true that in the 2004 reform the Council opted for a bottom-up approach, with action by the national governments on the creation of the blocks. Frankly, that was not an entirely satisfactory approach, because it limited the possibilities for the Commission and the Community institutions to ensure that the blocks were actually created and that work at local level did not become bogged down. Another part of the problem is that insufficient stress was placed on improving the economic efficiency of the service provided. We are going to try and introduce a performance-based approach by the first half of 2008. That would set specific performance targets for service providers and provide for incentives and intervention mechanisms in the event of non-completion. I believe that that performance-based approach will speed up the creation of functional blocks, because they will be essential to the achievement of the performance targets. We are working on the idea of a performance review body and a coordinator responsible for developing the projects more quickly. I personally think that a coordinator of the kind we have for the trans-European networks would be very useful in speeding up the creation of these functional blocks that we need.
We shall not, of course, be waiting until 2009 to accelerate the creation and efficiency of the functional blocks. I would hope to present you with an initiative by the middle of 2008. It is generally agreed that the blocks can only be effective if upper and lower airspace are regarded as indivisible.
Lastly, the fourth question, the bottom-up approach of the Member States, which, it must be admitted, has in some ways been a failure. In that case, should we adopt exactly the opposite approach? I am not sure. I think we still have to try and make the best of the bottom-up approach, but in order to develop a Single Sky we need to move on to a second stage, based on performance, on mechanisms. We have to cooperate actively with the Member States to encourage political commitment and exercise pressure from above to develop functional airspace blocks.
That is why this question was so welcome. It has given me an opportunity to explain the main initiatives we shall be taking, which are in line with the very pertinent comments made by Mr Savary.
on behalf of the PPE-DE Group. - (DE) Mr President, Mr Vice-President of the Commission, we have no problems at all with what you have achieved in terms of improving efficiency in airspace, but your reply was quite clear. That reply was to the effect that Member States have not done their homework. Member States have not met the obligation that has existed since 2004 rapidly to create functional airspace blocks. On the one hand that results in the costs you referred to of up to EUR 3 billion, and on the other hand it also leads to environmental pollution.
At the moment, we are discussing the introduction of emission trading in air transport, talking about 3% of air transport emissions. If we had sensible, rapid and efficient air transport management we could reduce fuel consumption by up to 12%, which would substantially reduce CO2 emissions. Mr Vice-President, you are a gentleman, but let us get to the crux of the matter: the Member States are not doing their homework. That is why we - you as the Commission and we as Parliament - must all tell the Member States: detention time! You have to catch up quickly now after falling so far behind. Yet that may not be enough.
We must also threaten them with changing the bottom-up-, bottom-down approach. If Member States cannot manage to make progress on the truly vital question of air safety, air efficiency, the impact of air transport on the climate, then we expect that in 2008 the Commission will not just present a report saying that the Member States are improving in terms of creating airspace blocks, but that it will threaten the Member States. You can rely on our help. Then we will have to change the system and create the airspace blocks at European level. That is the stick we need in order to persuade Member States rapidly to create efficient, functional airspace blocks. I know how difficult that is, but kind words will get us nowhere. We must slowly begin to wave the big stick.
on behalf of the PSE Group. - Mr President, I am so long in this Parliament that I recall the occasion when Commissioner de Palacio first proposed the Single European Sky and the term 'functional airspace blocks' first entered EU vocabulary. Well, after a painful birth, progress was made in 2004 with the regulation that enacted these airspace blocks, but I have to say that since then progress has been painfully slow, particularly in regard to the extension of those airspace blocks and specifically as regards lower airspace.
I appreciate, Commissioner, that it was the Commission's intention to work with Member States and no doubt some Member States have proved to be less willing to pursue this policy at the pace that we would like or, indeed, had envisaged, but surely the time is now right to find the accelerator pedal and for the Commission now to come forward with a directive as soon as possible.
Since 2004, no new airspace blocks have been created and, as we have heard from previous speakers, the cost of that in our failure to create a Single European Sky is estimated to be at EUR 1 billion. In addition, the existing legislation is in need of updating and the travelling public are still faced on a daily basis with air traffic delays, due to the antiquated attitudes of Member States and what appears to be inactivity by the Commission.
Patience is running out, and action is needed urgently. Failure to act is not an option, which is why my Group will support the oral question placed before Parliament by Mr Costa, on behalf of the Committee on Transport and Tourism. Commissioner, we are all growing older and we would like to see the Single European Sky in our lifetime.
on behalf of the UEN Group. - (GA) Mr President, I should like to ask whether this aviation liberalisation policy can be considered in any way to be helping certain regions and regional airports. Look, for example, at what is happening at Shannon Airport in my own constituency in the west of Ireland. Aer Lingus's decision to discontinue flights to London has adversely affected the region, not least economically. It is totally contrary to Irish government policy. To my mind, then, as far as Europe's regions are concerned, this freedom in aviation matters will help strong areas to progress, but weaken those which are not so strong. I would therefore ask the Commission to look at the case of, say, Shannon Airport, and consider how this policy can be pursued alongside regional development policy in such areas.
on behalf of the GUE/NGL Group. - (CS) Mr Chairman, ladies and gentlemen, the 'Single European Sky' initiative confirms my experience as a private pilot that aviation is a textbook example of an area that calls for supranational cooperation irrespective of state borders.
For that reason, and in view of the need to ensure maximum air traffic safety, maximum effectiveness and minimum flight delays, we support the creation of functional blocks and, consequently, the Single European Sky. However, let us not forget that while fragmentation is expensive, defragmentation costs money too. Since this is a complex system, I support, in the interest of continuity, the gradual establishment of a single operations management system in a common airspace.
In addition, the unification of European skies where 27 national operating systems exist today will jeopardise the jobs of air traffic controllers and other specialists in this field. As far as I am aware, a rather successful long-term social dialogue has been conducted on these issues and, in my opinion, it is thus necessary to reconcile seemingly contradictory procedures. We want our flights to be safer and more effective; we want minimal flight delays and maximum elimination of the dangers of unusual air traffic events. Human lives are at stake: the lives of those who fly and also the lives and fates of those who manage the air traffic.
on behalf of the IND/DEM Group. - Mr President, I am disturbed by the suggestion that the process of establishing open skies be accelerated. There seems to be no recognition of the problems that open skies have visited on regional airports in Europe, even in their preparatory stage. In creating a single European sky we will see the emergence of two major hubs - Heathrow, definitely, and either Frankfurt or Charles de Gaulle - flanked by a network of sub-hubs.
The competition among airports to be the first or second level in the open skies hierarchy is proving cut-throat in my country. Shannon Airport - a hub in its own right - and regional airports like Cork are being starved of routes, while Dublin Airport is chronically overcrowded. My government stands by and does nothing because the logic of open skies is to let the market decide, and the market, not social responsibility or common sense around regional and rural development, is deciding in a way that increases profits but does not serve people.
Rather than rush open skies, let us, even at this late hour, take whatever time is necessary to do serious assessment on the impact of the policy. Then let us take whatever measures are needed to ensure that whole areas of Europe, like the west and south of Ireland, are not cut off from a viable, economic future by open skies.
(DE) Madam President, we all share the same concern regarding European transport policy. We want to improve the efficiency of all modes of transport, and especially air transport, without at the same time increasing environmental pollution. If possible, we even want to improve the environmental balance of flying.
We have had many ideas on the subject in Europe, such as emission trading. We hope to achieve our aims by, for example, possibly taxing aircraft fuel and suchlike. That may not be the wrong approach, but the way to achieve our aim is a different one. As in the case of road transport, we should seek more intelligent solutions. The idea of an open European sky and a Single European Sky is the right approach, although of course it needs to be implemented. SESAR is a step on the way but we must do more in this respect.
Let me address a final point because we will be voting on the subject this week. Congestion is found not just in the sky, but on the ground too, especially in airports. Let us, therefore, get rid of the senseless, bureaucratic rules on carrying fluids at airports. That would save a lot of money and a lot more trouble.
(DE) Madam President, Commissioner, we regard the Single European Sky as the most important project for the future of air transport. The Commission always emphasised its importance under your predecessor and I also believe it to be the case. We adopted the 2004 package of regulations. We still have a kind of patchwork in the sky, with 58 national airspace blocks, even though we know we would really only need one, or to be generous perhaps three to six.
We know that this patchwork - the figures were given earlier - has adverse effects on safety, and of course also on the economy and consumers. We know about the stacking and congestion in the skies and nowadays we are putting far more emphasis on emissions. We have realised that we can take a big step forward here.
In its progress report, the Commission showed how slowly the Member States are moving, even if there are some initiatives, and proposed a few ways of exerting pressure. Now I am not saying that is meaningless, nor 'I told you so', but as early as 2003 we said the bottom-up approach would not work, because even at that time we suspected that Member States would get embroiled in discussions about areas of sovereignty in regard to service provision and that such crucial matters need to be regulated by top-down legislative rules.
At the time we thought perhaps Eurocontrol could propose rules and make a proposal based simply on the substance, on functionality, which the Member States could then quarrel about, rather than waiting until they themselves had created another kind of patchwork, in a bottom-up approach. What is important now is seriously to consider whether we need to review the legal framework. That would be the only way to exert real pressure and bring about the necessary changes.
(PL) Madam President, Commissioner, in the spring of 2004, when the European Union was adopting the relevant legislation, there was talk of the benefits that civil aviation would obtain from the reorganisation of air traffic rules and military cooperation with the civil sector in this regard. The European system at that time was very fragmented, which resulted in there being narrow airspace corridors.
As a result there was a worsening in the safety of flights, and about 20% of aircraft were delayed, more fuel was being used, which had a negative ecological impact. Is the situation any better today, Commissioner? Why have the so-called 'functional airspace blocks' not begun to function? Is this just the fault of individual Member States? Or perhaps our laws did not meet actual requirements? It would be good to have a prompt response to these questions and to take remedial steps now, and not wait to the end of 2008.
Growth in air traffic is phenomenal. What are needed therefore are appropriate legal regulations, but regulations that do not just remain empty words. What is also required is appropriate staff training. And finally, how do you see this issue in the context of the EU's neighbours, Commissioner?
(NL) Madam President, Commissioner, ladies and gentlemen, I agree with what other speakers have already said and I would add that the Single European Sky needs to be completed as a matter of urgency. It is clear that the softly-softly approach of Regulation 551/2004, designed to encourage Member States to make optimum use of these more functional airspace blocks, has not worked. I understand too that this is largely because many Member States are holding back, they prefer not to be involved, stress their sovereignty, and so forth, but we must not allow them to get away with that. Aviation is very much a sector which needs to be dealt with in every particular at the European level, in the interests of the industry, consumers, safety and the environment. At a time when climate change is so high on the political agenda, Commissioner, we cannot have aircraft making unnecessary detours, wasting huge amounts of aviation fuel, and so on.
We simply must push ahead with this dossier, along with other instruments - SESAR, the emissions trading system, and so forth. We cannot go on allowing tens of millions of euros to be wasted due to inefficient management of our airspace by a whole lot of unnecessary air traffic control centres. There is plenty of scope for trimming and pruning here and that is what we want. It is likely, moreover, that we shall soon reach the limits of capacity thanks to the sector's rapid expansion. Existing bilateral contacts aimed at forming functional airspace blocks have achieved hardly anything, so we really do need to pull our finger out. Appointing a coordinator and a performance review body would seem to be a step in the right direction, but at the same time, Commissioner, I fear that this bottom-up approach will not be enough; we have taken it as far as we can and we must now look to take new legislative initiatives.
(RO) Madam President, in 2006, low-cost companies opened 225 new European airways routes, meaning 1 800 new flights per week. The fragmentation of airspace at national level, with specific operational rules and procedures, may have negative effects on the safety of transport capability, on the introduction of new technologies and on costs.
While passing from one air sector to another, pilots change frequency and contact the next air traffic controller. Air traffic control has become a critical element. It is important that new functional blocks be implemented following consultation of all the relevant parties, and Member States take effective actions in order to achieve an integrated management system.
Meanwhile, investments should be made in more efficient aircrafts and airport infrastructure. Romania and Bulgaria's accession to the EU adds new functional blocks for the Community airspace, with relevance both for the Black Sea region and for cooperation in the Balkans.
Vice-President of the Commission. - (FR) Madam President, I appreciate and share the impatience expressed by Parliament. I shall give you a very precise but very concise answer. Ladies and gentlemen, you will have a report in October 2007 and a second package of legislation by the middle of 2008, so it certainly cannot be said that we are not doing anything! We are therefore going to answer this question in detail together.
The second point: I have probably spoken to you about a coordinator, a senior political figure who will promote the introduction of these operational blocks between the Member States. I must say that the results achieved in the trans-European networks indicate to me that this would be a useful way of stepping up our action in this area.
I shall reply to the third question by referring to Sesar, because Sesar exists, it is already a joint enterprise that brings together all the participants. I believe that the introduction of Sesar will overturn all the bad habits that were keeping us confined to airspaces defined by national borders, which are no longer sensible. Thus I am giving a very positive reply to the question put by Mr Costa and discussed by Mr Savary and have listened carefully to what Parliament wants. I am ready to do all I can to respond.
The debate is now closed.
Written statement (Rule 142)
in writing. - (CS) The Member States agreed to set up common airspace blocks to control a single sky, irrespective of national borders. Prior to that two planes collided over Germany and 71 people perished. The arguments for a single sky are growing stronger: we have 57 control points for 28 000 daily flights; the US has two. Three years later we are no further on. The EU has not put all of the Regulations from 2004 into practice. These Regulations were supposed to integrate airspace in the internal services market and provide a basis for an effective operating system with emphasis on safety, the environment and increased flying capacity. We currently have 65 radar centres with 31 systems using 22 computer networks, and we expect that the number of flights over Europe will double in 10 years' time.
Do the citizens know that their governments and parliaments are ignoring the benefits of common Europe to their disadvantage? Why does the process of creating a shared operating airspace for both civilian and military flights over a united Europe take such a long time? Is it to appease local economic interests? Is it to protect national sovereignty, to the detriment of transport safety and at high prices? Today we want to know how and when we are going to integrate the classification of the upper airspace and how are we going to jointly operate the lower airspace in the future. Can obstacles to the creation of functional blocks over European territory be identified openly? Is it possible to shed light on the political will of Member States to fulfil their obligations? We are also worried about the failure of the bottom-up approach because in three years the Member States have not developed the functional blocks needed for more efficient control of the sky.